Title: Extract from Two Purported Letters by Franklin, 27 July [i.e., after 11 August] 1777
From: Franklin, Benjamin
To: 


We are extremely skeptical about both these extracts. The date of the first is certainly wrong, because Hodge was not arrested until August 11. Although Hayfield Conyngham, Gustavus’ cousin, may have received advice from Franklin, we have no other evidence of contact between them. The quotation from Stormont could be bona fide, but has no verbal resemblance to his own account of what he said to the French ministers in early August. The second and undated extract, supposedly from a letter to an Englishman, belongs to the same period and also raises questions. Who was the recipient? Franklin, to judge by the letters that survive, was not at this time writing to any of his friends in England; he intentionally refrained from communicating with Hartley, and seems to have had as little to do with Price, Priestley, or Strahan. We have found nothing in the London press about Maurepas and the Queen, except one report that he and others favored peace, she and others war. Neither do we know of any complaints from Conyngham about prizes. Last but not least, the third sentence rings false: why should the privateers, with the captures they were making, cause heavy expense, or give “me” rather than “us” great trouble? The extracts show detailed knowledge of what was going on in France. We see little reason for attributing them to Franklin, however, and publish them only on the chance that we are mistaken.
 

I.
Sir,
Paris, July 27th [i.e., after August 11], 1777.
The King has complied with the request of Lord Stormount and committed Mr. Hodge to the Bastile. Mr. Hodge and Mr. Allan were sureties of captain Gustavus Conyngham. Mr. Hodge will not experience any inconvenience except a temporary deprivation of liberty.
I have advised Mr. Hayfield Conyngham to leave France for a short time. He acts as agent for his father’s Commercial House in Europe, also for that of Robert Morris and several others who have pledged their lives and fortunes in the good cause.
I think Lord Stormount will derive no advantage by the procedure in relation to Mr. Hodge. The ground of his application to the king was the open and avowed purpose of fitting out Conyngham to cruise against the English. “The notoriety of which act called” he said “all the energy of the French Government to suppress every such violation of the rights of nations by punishing in an exemplary manner each and every offender.”
Signed B. Franklin.


II.
Your papers say that Stormont has secured Maurepass but Franklin the Queenn. Time will determine which has the best interest, be assured I am not afraid as to the result. The privateers give me great trouble and occasion a heavy expense. Many of their captures are retaken and Captain Conyngham has complained to me of the conduct of several of the agents who dispose of the prizes and make use of their proceeds without accounting for them.

